Dear Mr. Harris:
You have requested an opinion of the Attorney General regarding the provisions of Act 28 of the 1997 Regular Session of the Louisiana Legislature — the Capital Outlay Act (Act). You note that, during the course of the current audit of the State of Louisiana Comprehensive Annual Financial Report, it was discovered that non-profit entities, including the Kingsley House, the Southern Forest Heritage Museum and Research Center and the Arts Council of New Orleans, received funds appropriated in the Act. You specifically ask whether the provisions contained in Section 3 of the Act, relative to compliance with public bidding and contractual review statutes, apply to all recipients of appropriations under the Act, including the above non-profit organizations.
Section 3 provides, in pertinent part, as follows:
 "Section 3. The expenditure of funds appropriated in this Act shall be in conformity to all existing statutes relative to public bidding, contractual review, and R.S. 39:101 through 128 and any other statutes affecting the capital outlay program for state government, state institutions, and political entities."
Section 9 of the Act (Section 9) further provides, in pertinent part, the following:
 "Section 9. . . . . Furthermore, all ports, levee districts and other non-state entities must have a fully executed cooperative agreement . . . and must follow all laws pertaining to public bidding."
As can be gleaned from the above, the Act provides that the expenditure of funds appropriated pursuant thereto must be in conformity to all existing statutes relative to public bidding, etc. This directive applies to any recipient of capital outlay funds, including the non-profit entities enumerated in your request.
Section 9 of the Act further provides, in pertinent part, the following:
 "Section 9. All of the funds herein appropriated under the name of non-state entities, shall be considered as having been appropriated directly to the Facility Planning and Control section of the Division of Administration, and shall be administered by the Facility Planning and Control section of the Division of Administration under cooperative endeavor agreements."
While the statutory provisions relating to public bidding and contractual review are generally applicable to the expenditure of funds appropriated under the Act, certain statutes relating to public bidding, including the Bid Law found at R.S.38:2211, et seq., contain exceptions and exemptions regarding their applicability. In addition, our Courts have recognized very limited exceptions to the application of the Bid Law. See Attorney General Opinion No. 98-252, a copy of which is enclosed for your reference and convenience.
In summary, statutes relating to public bidding and contractual review are applicable to all recipients of capital outlaw appropriations and the expenditure thereof. Exceptions are to be strictly construed, and must be considered by individual project based on the facts and laws applicable thereto. Questions regarding the parameters of the bid laws and other laws affecting the capital outlay program may be directed to the competent staff at the Office of Facility Planning and Control.
Trusting this adequately responds to your inquiry, I am
Very truly yours,
 RICHARD P. IEYOUB ATTORNEY GENERAL
 By:__________________________  ROBERT E. HARROUN, III
Assistant Attorney General
RPI/ROBIII/cla Enclosure
State of Louisiana
DEPARTMENT OF JUSTICE  CIVIL DIVISION    One American Place BATON ROUGE     301 Main Street, 70804-9005      Suite 600 RICHARD P. IEYOUB                              P.O. Box 94005 ATTORNEY GENERAL                               TEL: (504) 342-7013 FAX: (504) 342-2090
                              JUNE 25, 1998 OPINION NUMBER 98-252 Syllabus
3: Appropriations J. Roger Magendie, Director      61: Law: General Facility Planning and Control    90-A-1: Public Funds  Contracts Post Office Box 94095            Sections 3  9 of Act 28 of 1997 Baton Rouge, LA 70804-9095       (Capital Outlay Act) R.S. 33:9021, 9024 and 9035 R.S. 38:2211, et seq.
AG Op. No. 97-287 The State's Bid Law is not applicable to the expenditure of state-appropriated funds to be used by an economic development corporation for the construction of a Jazzland Theme Park.